                                                                                       FILED
                                                                              2019 May-28 AM 09:27
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


S. MARIE VERNON,                         }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 1:18-cv-496-ACA
                                         }
CENTRAL ALABAMA                          }
COMMUNITY COLLEGE,                       }
                                         }
      Defendant.                         }


                         MEMORANDUM OPINION
      This matter is before the court on Defendant Central Alabama Community

College’s (“CACC”) motion for summary judgment. (Doc. 39).

      Plaintiff S. Marie Vernon worked for CACC as the Director of Accounting

from January 2014 until July 2016. Ms. Vernon alleges that CACC terminated her

employment because she is female. The remaining claim in this action is one for

gender discrimination under Title VII against CACC. (See Docs. 13, 19, 26).

      As explained below, Ms. Vernon has not demonstrated that CACC’s

legitimate, non-discriminatory reason for terminating her employment is pretext

for unlawful gender discrimination, and she has not presented other circumstantial

evidence from which a jury could infer that gender animus motivated her

termination. Therefore, the court WILL GRANT CACC’s motion.
I.    BACKGROUND

      On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).

      CACC is one of 24 institutions that comprise the Alabama Community

College System. (Doc. 40 at 3, ¶ 2). Dr. Susan Burrow was appointed as Interim

President of CACC on February 26, 2013, and she was confirmed President in

October 2015. (Doc. 40 at 3, ¶ 1). On January 2, 2014, Dr. Burrow hired Ms.

Vernon as CACC’s Director of Accounting. (Doc. 40 at 4, ¶ 4; Doc. 40-9 at 12;

Doc. 40-10 at 1). Ms. Vernon worked in CACC’s business office, where she

supervised nine employees. (Doc. 40 at 4, ¶ 6; Doc. 44-2 at ¶ 3; Doc. 44-4 at 37).

Ms. Vernon reported directly to Richard Hawkshead, CACC’s Executive Vice

President and Chief Financial Officer. (Doc. 40 at 4, ¶ 6; Doc. 40-10 at 1).

      When Ms. Vernon arrived at CACC, the business office was undergoing “a

major overhaul and a rebuilding and rehabilitation process” in light of a November

2012 audit report from the Alabama Department of Examiners of Public Accounts.

(Doc. 44-5 at 9). Employees in the business office were “unhappy,” and Dr.

Burrow admits that Ms. Vernon was placed in a “challenging situation.” (Doc. 44-

4 at 15). According to Ms. Vernon, she inherited a “disgruntled staff” (doc. 40-11


                                         2
at 7), and “a business office culture that was toxic, recalcitrant, insubordinate, and

absent” (doc. 44-2 at ¶ 6). Ms. Vernon claims that every time she attempted to

document problems with staff, Mr. Hawkshead and Dr. Burrow “wanted [the]

office to complete the financial statements and then address the difficult staff.”

(Doc. 44-2 at ¶ 16; see also id. at ¶ 17). Despite challenges with her staff, Ms.

Vernon helped improve CACC’s financial reporting. (Doc. 44-2 at ¶¶ 18–19; see

Doc. 40-5 at 2, 7).

      On February 16, 2015, Mr. Hawkshead completed an annual evaluation for

Ms. Vernon. (Doc. 40-5 at 2–4). Mr. Hawkshead evaluated Ms. Vernon in a

number of individual categories and provided a numerical ranking between 0 and 5

for each category. (Id.). Mr. Hawkshead found that Ms. Vernon “consistently

excels in job performance” or “performs at a level above job requirements” in a

number of categories, including quality of work, quantity/efficiency of work,

initiative, dependability, and attendance. (Id. at 2–3). Mr. Hawkshead indicated

that Ms. Vernon needed improvement in the areas of areas of decision-making,

attitude, and communication skills. (Doc. 40-5 at 2–3; Doc. 40-1 at 4–7).

      With respect to decision-making, Mr. Hawkshead noted that

      [g]enerally, Marie makes good judgment calls based on her
      knowledge and I have the utmost confidence in her but as a first time
      middle manager is still struggling to find the right balance in making
      decisions when dealing with staff. She is sometimes overzealous in
      her attempts to control her staff which can be counter-productive and
      stressful (for both her and her staff).
                                          3
(Doc. 40-5 at 2).

      Concerning     Ms.   Vernon’s    attitude,   Mr.   Hawkshead     stated   that

“Marie has struggled with some undependable and uncooperative staff that

sometimes negatively impacts her attitude, however the stressful environment and

workload also affects her ability to maintain a positive mental attitude.” (Doc. 40-

5 at 3). Mr. Hawkshead explained that Ms. Vernon communicated effectively with

most personnel, but he commented that she “is frustrated by staff which is reflected

in her communication style and impacts her ability to maintain a smooth and

composed conversation.” (Id.). Mr. Hawkshead also stated that Ms. Vernon’s

“desire to control and related emotions sometimes get the best of her and is

occasionally reflected in her communication style.” (Id.).

      On November 4, 2015, Dr. Burrow and CACC Human Resources Director,

Tina Shaw, discussed CACC staff complaints about Mr. Hawkshead and Ms.

Vernon. (Doc. 40 at 6–7, ¶ 12; see Doc. 40-5 at 5–6). Ms. Shaw’s notes from the

meeting indicate that employees expressed a number of concerns regarding Mr.

Hawkshead’s and Ms. Vernon’s leadership of the CACC business office. (See

Doc. 40-5 at 5–6).

      Relevant to Ms. Vernon’s claim in this case, Ms. Shaw’s notes state that Mr.

Hawkshead engaged in the following conduct that employees reported as

offensive:
                                         4
          • Rubbing necks and touching backs of some staff members
          • Stating “What’s wrong with ----, she got crotch rocket?”
          • Stating “Marie doesn’t date, she needs to get her a sugar daddy”
          • Stating “You are going to blind somebody with those rhinestones on
            your jeans”
          • Stating “Marie is OCD”

(Doc. 40-5 at 5). Ms. Shaw’s notes also state that Mr. Hawkshead is known as a

“prankster.” (Id.). The notes list several examples, including Mr. Hawkshead’s

writing the words “eat me” on a banana. (Id.).

      Ms. Shaw’s notes identify the following “leadership concerns” with Ms.

Vernon:

          •   She talks abrasively and condescending[ly] to staff
          •   Creates a very “tense” environment to work in
          •   She argues with staff
          •   She sends other staff members into the restroom looking for
              individuals
          •   Roams hallway looking for staff when they are away from desk
          •   Goes outside looking and checks parking lot for cars
          •   Walks around the unit upon arrival in the morning making notes of
              who is in their office and who is not
          •   Treats staff like “kids”; does not respect staff and their positions
          •   There is a joke in the area, which person is Marie today . . . “Marie or
              Shirley” (Shirley is her first name)
          •   Fixated on irrelevant issues that cause disruption in the unit
          •   Verbalizes to staff she is stressed
          •   One day last week, abruptly grabbed her purse in front of staff and
              said “I need to leave and find a better attitude” . . . . leaving staff
              startled
          •   Some employees have reported she approaches them later in the day
              and apologizes for her behavior
          •   When staff report the “pranks” to her, she comments it is [Mr.
              Hawkshead]

                                          5
(Doc. 40-5 at 5-6). Ms. Vernon denies that she engaged in this conduct, and when

Ms. Vernon tried to talk with Dr. Burrow about the allegations contained in Ms.

Shaw’s November 4, 2015 meeting notes, Dr. Burrow refused to speak with her.

(Doc. 44-2 at ¶¶ 13, 23–24, 30).

      On December 2, 2015, Mr. Hawkshead notified CACC of his intent to

resign. (Doc. 40 at 7, ¶ 13). Ms. Shaw asked Mr. Hawkshead to conduct an

evaluation on any direct subordinates prior to his planned departure on December

31, 2015. (Id.). Mr. Hawkshead prepared a written performance evaluation for

Ms. Vernon on December 22, 2015. (Doc. 40-5 at 7; Doc. 40-6 at 1–4; Doc. 40-10

at 8–9). The comments associated with 13 of the 15 areas of evaluation are

identical or substantially similar to those contained in the February 2015

evaluation. (Compare Doc. 40-5 at 2–4 with Doc. 40-5 at 7 and Doc. 40-6 at 1–

4). Mr. Hawkshead again gave Ms. Vernon high marks with respect to her work

product and work ethic. (Doc. 40-5 at 7; Doc. 4-6 at 2). Like the February 2015

evaluation, the December 2015 evaluation explained that Ms. Vernon needed

improvement in the areas of decision-making, attitude, and communication skills.

(Doc. 40-6 at 1–3; Doc. 40-10 at 9–11). Mr. Hawkshead also found that Ms.

Vernon needed improvement in her cooperation with team members. (Doc. 40-6 at

2).




                                       6
      In January 2016, Dr. Burrow hired Lisa Thacker to replace Mr. Hawkshead,

and Ms. Thacker became Ms. Vernon’s direct supervisor.       (Doc. 40 at 8, ¶ 15).

Ms. Vernon claims that Ms. Thacker was “antagonistic” and “unsupportive.”

(Doc. 44-2 at ¶ 15).

      Ms. Vernon completed a professional development plan on April 27, 2016.

(Doc. 40-6 at 5–6; Doc. 40-7 at 1–3). When asked to describe her effectiveness in

personnel supervision, leadership, talent development, and succession planning,

Ms. Vernon explained

      I inherited a disgruntled staff. It has taken them a long time to gain
      some trust in my abilities and in my care for them, but progress has
      been made in this area. I continue to work on good communication
      with them and the office environment is getting better for me and the
      staff.

      I have made mistakes in leading this staff and I have tried to learn
      from those mistakes. I am not perfect and I know I may not always do
      my job perfectly, however, will strive for excellence in all that we do
      for the business office and CACC.

(Dc. 40-7 at 2).

      On May 9, 2016, as part of CACC’s routine and annual evaluation process,

Ms. Thacker performed an evaluation of Ms. Vernon. (Doc. 40 at 8, ¶ 17; Doc. 40-

11 at 1). Unlike Mr. Hawkshead, Ms. Thacker found that Ms. Vernon needed

improvement in areas of evaluation associated with Ms. Vernon’s individual job

performance. (Doc. 40-7 at 4–6). Like Mr. Hawkshead, Ms. Thacker noted

similar concerns with Ms. Vernon’s attitude, decision-making, cooperation,
                                        7
communication skills, and attitude. (Id.). For example, Ms. Thacker stated that the

business office does not operate as a team and that Ms. Vernon monitors

subordinates’ work “too closely on a day to day basis rather than focusing on

training and analyzing results.” (Id. at 5). Ms. Thacker also explained that Ms.

Vernon’s subordinates complained that she “raises [her] voice and acts in an

intimidating manner.” (Doc. 40-7 at 5).

       On June 21, 2016, Dr. Burrow provided a 15-day notice to Ms. Vernon that

her employment was terminated effective July 6, 2016. (Doc. 40 at 9, ¶ 10; Doc.

40-8 at 5). According to Dr. Burrow, her decision to terminate Ms. Vernon’s

employment was based on Ms. Vernon’s annual performance evaluations and staff

complaints about her. (Doc. 40 at 9, ¶ 10; Doc. 40-1 at 1, ¶ 24). On September 21,

2016, CACC hired Steven Hays, a male, to take Ms. Vernon’s position. (Doc. 40

at 9, ¶ 20).

II.    ANALYSIS

       CACC moves for summary judgment on Ms. Vernon’s claim for gender

discrimination in violation of Title VII. 1         In deciding a motion for summary


1
  In her response in opposition to CACC’s motion for summary judgment, Ms. Vernon argues
that CACC discriminated against her because of her age in violation of the ADEA. (Doc. 44 at
12–14). Ms. Vernon’s brief in opposition to summary judgment also refers to sexual harassment
and a hostile work environment. (Doc. 44 at 6). Document 19 is the operative complaint. It
does not contain an age discrimination claim. (See generally Doc. 19; see also Doc. 26 at 6–7 &
n.2). In addition, the court dismissed Ms. Vernon’s hostile work environment claims and all
other claims except Ms. Vernon’s Title VII gender discrimination claim against CACC. (Doc.
26). The court does not consider Ms. Vernon’s arguments concerning age discrimination or
                                              8
judgment, the court must first determine if the parties genuinely dispute any

material facts, and if they do not, whether the moving party is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). A disputed fact is material if the fact

“might affect the outcome of the suit under the governing law,” and a dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       Under Title VII, it is unlawful for employers to terminate an individual

because of her sex. 42 U.S.C. § 2000e-2(a)(1). Where, as here, a plaintiff relies

on circumstantial evidence to establish discriminatory intent for purposes of a Title

VII claim, a district court may use the McDonnell Douglas analytical framework to

evaluate the sufficiency of the plaintiff’s evidence. Flowers v. Troup Cty., Ga.

School Dist., 803 F.3d 1327, 1335–36 (11th Cir. 2015).

       Under this burden-shifting framework, “a plaintiff first must make out a

prima facie case of discrimination that ‘in effect creates a presumption that the

employer unlawfully discriminated against the employee.’” Id. at 1336 (quoting

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981)). If a plaintiff

presents a prima facie case, then the burden shifts to the defendant to articulate a

non-discriminatory basis for the employment action at issue. If the defendant

hostile work environment because there is no operative claim for age discrimination or hostile
work environment, and “[a] plaintiff may not amend her complaint through argument in a brief
opposing summary judgment.” Dukes v. Deaton, 852 F.3d 1035, 1046 (11th Cir. 2017) (internal
quotation marks omitted).


                                              9
carries this light burden, then the burden returns to the plaintiff to prove that the

defendant’s stated reason for its conduct is pretext for intentional discrimination.

Id.

      Although it is one tool for examining evidence of discriminatory intent,

“‘the McDonnell Douglas framework is not, and never was intended to be, the sine

qua non for a plaintiff to survive a summary judgment motion’ in Title VII cases.”

Flowers, 803 F.3d at 1336 (quoting Smith v. Lockheed-Martin Corp., 644 F.3d

1321, 1328 (11th Cir. 2011)). “The critical decision that must be made is whether

the plaintiff has ‘create[d] a triable issue concerning the employer’s discriminatory

intent.’” Id. (quoting Lockheed-Martin Corp., 644 F.3d at 1328). A convincing

mosaic of circumstantial evidence may be sufficient to allow a jury to infer that

discriminatory intent motivated an employment decision. Lockheed-Martin Corp.,

644 F.3d at 1328. “Whatever form it takes, if the circumstantial evidence is

sufficient to raise ‘a reasonable inference that the employer discriminated against

the plaintiff, summary judgment is improper.’”         Chapter 7 Trustee v. Gate

Gourmet, Inc., 683 F.3d 1249, 1256 (11th Cir. 2012) (quoting Lockheed-Martin

Corp., 644 F.3d at 1328). A “plaintiff retains the ultimate burden of persuading

the court that she has been the victim of intentional discrimination.” Flowers, 803

F.3d at 1336 (internal quotation marks omitted).




                                         10
      1.     Ms. Vernon’s Prima Facie Case

      To establish a prima facie case of discriminatory discharge under Title VII, a

plaintiff must show that: “(1) [s]he is a member of a protected class; (2) [s]he was

qualified for the position; (3) [s]he suffered an adverse employment action; and (4)

[s]he was replaced by a person outside h[er] protected class or was treated less

favorably than a similarly-situated individual outside h[er] protected class.”

Maynard v. Bd. of Regents of Div. of Univs. of Fla. Dept. of Educ. ex rel. Univ. of

S. Fla., 342 F.3d 1281, 1289 (11th Cir. 2003).

      CACC does not explicitly concede that Ms. Vernon can establish the first

three elements of her prima facie case, but neither does CACC address those

elements in its brief in support of its motion for summary judgment. (See Doc. 41

at 11–12). Instead, CACC argues that Ms. Vernon cannot establish the fourth

element of her prima facie case because she cannot show that CACC treated her

differently than a similarly-situated male employee. (Id.). Even if that is the case,

Ms. Vernon has established the fourth element of her prima facie case because

CACC replaced her with a male. (Doc. 40 at 9, ¶ 20). Accordingly, the court

examines whether circumstantial evidence creates a question of fact regarding

whether CACC’s legitimate, non-discriminatory reason for Ms. Vernon’s

termination is pretext for unlawful gender discrimination.




                                         11
      2.    CACC’s Legitimate Non-Discriminatory Reason and Pretext

      An employer’s burden to produce evidence of a legitimate non-

discriminatory reason for its employment decision is “exceedingly light.” Holifield

v. Reno, 115 F.3d 1555, 1564 (11th Cir. 1997) (internal quotation marks omitted),

abrogated on other grounds by Lewis v. City of Union City, Ga., 918 F.3d 1213

(11th Cir. 2019). The proffered reason need only be “one that might motivate a

reasonable employer.” Chapman v. Al Transport, 229 F.3d 1012, 1031 (11th Cir.

2000) (en banc). After reviewing Ms. Vernon’s performance evaluations and

employee complaints about Ms. Vernon, Dr. Burrow terminated Ms. Vernon’s

employment based on poor performance. (Doc. 40 at 9–10, ¶¶ 19, 24). This is a

legitimate, non-discriminatory reason. Therefore, to survive summary judgment,

Ms. Vernon must demonstrate that this proffered reason is pretext.

      In evaluating pretext, the court must determine “whether the plaintiff has

cast sufficient doubt on the defendant’s proffered nondiscriminatory reasons to

permit a reasonable fact finder to conclude that the employee’s proffered legitimate

reasons were not what actually motivated its conduct.” Combs v. Plantation

Patterns, 106 F.3d 1519, 1538 (11th Cir.1997) (internal quotation marks omitted).

A plaintiff “may succeed in this either directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly by showing




                                        12
that the employer’s proffered explanation is unworthy of credence.”   Jackson v.

State of Ala. State Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005).

      Ms. Vernon argues that CACC’s reason for terminating her employment is

pretext for two reasons. First, Ms. Vernon points to CACC’s decision to order Mr.

Hawkshead to evaluate Ms. Vernon after Dr. Burrow and Ms. Shaw learned about

Mr. Hawkshead’s gender-discriminatory comments and conduct. (Doc. 44 at 15).

According to Ms. Vernon, “[t]o allow a supervisor who has a proven record of

discriminatory behavior to evaluate a member of a protected class is inconsistent

with basic fairness and decency.” (Id.).

      The court is “not in the business of adjudging whether employment

decisions are prudent or fair.” Damon v. Fleming Supermarkets of Fla., Inc., 196

F.3d 1354, 1361 (11th Cir. 1999). The court’s “sole concern is whether unlawful

discriminatory animus motivates a challenged employment decision.” Id. Mr.

Hawkshead’s comments and behavior suggest that he personally might have been

biased against women, but under the circumstances of this case, Mr. Hawkshead’s

actions do not support an inference that CACC terminated Ms. Vernon because she

is a woman. Mr. Hawkshead did not make the decision to terminate Ms. Vernon’s

employment, and in fact, he was no longer employed at CACC when Dr. Burrow

decided to fire Ms. Vernon. (See Doc. 40 at 7–9, ¶¶ 13, 15, 19). Statements from

non-decisionmakers can constitute circumstantial evidence of intentional


                                           13
discrimination if they raise an inference that the employer improperly based its

employment decision on an employee’s membership in a protected class. See Bass

v. Bd. of Cty. Comm'rs, Orange Cty., Fla., 256 F.3d 1095, 1107 (11th Cir. 2001),

overruled in part on other grounds by Crawford v. Carroll, 529 F.3d 961 (11th

Cir. 2008). Here, however, there is no evidence that Mr. Hawkshead’s gender-

discriminatory conduct is connected with Dr. Burrow’s decision to terminate Ms.

Vernon’s employment or CACC’s employment practices generally. Cf. id. (non-

decisionmaker’s statement that employer “would continue to promote on the basis

of color” constituted circumstantial evidence of discrimination because it raised

inference that decisionmakers “improperly based their decisions on race” instead

of legitimate criteria).

       Ms. Vernon submits that CACC “utilized the evaluations provided by Mr.

Hawkshead to justify her termination.” (Doc. 44 at 11). To the extent Ms. Vernon

implicitly raises a cat’s paw argument, this argument fails. Under the cat’s paw

theory, an employer may be liable for the discriminatory acts of a supervisor who

is not a final decisionmaker if the “supervisor performs an act motivated by

[gender] animus that is intended by the supervisor to cause an adverse employment

action, and if that act is a proximate cause of the ultimate employment action.”

Staub v. Proctor Hosp., 562 U.S. 411, 422 (2011).




                                       14
      Assuming without deciding that gender animus motivated Mr. Hawkshead’s

negative performance evaluations of Ms. Vernon, there is no evidence in the record

to suggest that Mr. Hawkshead intended his acts to cause an adverse employment

action.   Mr. Hawkshead “communicated no adverse employment decision

regarding [Ms. Vernon] to [Dr. Burrow] for h[er] review; nor did []he recommend

that [Dr. Burrow] take action against [Ms. Vernon].” Llampallas v. Mini-Circuits,

Lab, Inc., 163 F.3d 1236, 1249 (11th Cir. 1998). In addition, Ms. Vernon has not

demonstrated that any discriminatory animus behind Mr. Hawkshead’s

evaluations, and not the underlying performance issues identified in the

evaluations, actually caused CACC to terminate her employment. See Stimpson v.

City of Tuscaloosa, 186 F.3d 1328, 1331 (11th Cir. 1999). Accordingly, the cat’s

paw theory of liability does not assist Ms. Vernon.

      Second, Ms. Vernon maintains that the fact that she was “evaluated three

times in less than two and half years and negatively assessed for the behavior of

employees in her charge who were known to be incompetent, unhappy and

antagonistic . . . creates an issue of fact which should be determined by a jury.”

(Id.) (internal quotation marks omitted).     The court disagrees.   Ms. Vernon’s

evaluations acknowledge that Ms. Vernon encountered uncooperative staff, but

Mr. Hawkshead and Ms. Thacker assessed Ms. Vernon’s ability to respond to and

interact with her staff. (See generally Doc. 40-5 at 2–4; Doc. 40-5 at 7; Doc. 40-6


                                         15
at 1–4; Doc. 40-7 at 4–6). If Mr. Hawkshead and Ms. Thacker gave Ms. Vernon

low marks in part because of her employees’ attitudes or behavior, nothing in the

record suggests they did so because Ms. Vernon is female. Thus, Ms. Vernon has

failed to identify sufficient circumstantial evidence to allow a reasonable juror to

conclude that the proffered reason for her termination was not what actually

motivated CACC to fire her.

      3.    Other Circumstantial Evidence

      In addition to the two arguments she makes regarding pretext, to carry her

burden of establishing a question of fact regarding discriminatory intent, Ms.

Vernon argues that when she began her employment in the business office, “she

was faced with forty-three [] audit findings which were caused by the inaction of

the previous administration,” and through her efforts, “[t]he audit findings were

reduced . . . to less than ten.” (Doc. 44 at 10). Ms. Vernon also claims that Mr.

Hawkshead allowed the employees that she supervised “to undermine her

leadership, offered no assistance with the employees and did little to assist in

reducing the audit findings.” (Id.). Finally, Ms. Vernon submits that the third

evaluation upon which Dr. Burrow relied to terminate her employment was

completed “by a supervisor who ha[d] known and supervised” Ms. Vernon for only

five months. (Doc. 44 at 11). This evidence in no way suggests that gender

animus motivated Dr. Burrow’s decision to fire Ms. Vernon. “Title VII is not a


                                        16
shield against harsh treatment at the workplace.” Nix v. WLCY Radio/Rahall

Commc’ns., 738 F.2d 1181, 1187 (11th Cir. 1984) (internal quotation marks

omitted), abrogated on other grounds by Lewis v. City of Union City, Ga., 918

F.3d 1213 (11th Cir. 2019). It is obvious that Ms. Vernon feels that she was

treated unfairly and not given the credit she believes she was due for her work at

CACC, but the court cannot remedy the wrong unless Ms. Vernon is able to show

that CACC treated her differently because she is female. Ms. Vernon has not

satisfied her burden.

III.   CONCLUSION

       For the reasons stated above, the court WILL GRANT CACC’s motion for

summary judgment and WILL ENTER judgment in favor of CACC on Ms.

Vernon’s Title VII gender discrimination claim. The court will enter a separate

final judgment consistent with this memorandum opinion.

       DONE and ORDERED this May 28, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                       17
